Citation Nr: 1205305	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left shoulder disability, claimed as a left shoulder injury, numbness in left arm, rotator cuff strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1991 and from January 2, 2006 to February 16, 2006.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for a left shoulder injury, numbness in left arm, rotator cuff strain.

During the pendency of the appeal, the Veteran reported that his left shoulder pain has a negative effect on his ability to work in his chosen profession of plumbing and heating services.  See November 2006 outpatient treatment records from the VA Medical Center in St. Louis, Missouri, April 2007 notice of disagreement, and May 2007 statement from BB, CNP.  The issue of entitlement to a total disability rating based on individual unemployability due to service- connected disabilities (TDIU) has not previously been adjudicated, and is not before the Board at this time.  However, in light of the favorable decision below, the Board finds that the issue should be referred to the RO for appropriate action.   

The Board also notes that in a February 2010 statement, the Veteran's representative noted that the Veteran, who is left-handed, contends that his left shoulder condition is negatively affecting his ability to use his left hand, which he uses to write, eat and comb his hair.  See February 2010 Statement of Accredited Representative in Appealed Case.  The issue of entitlement to service connection for a left hand disability, secondary to a left shoulder disability has not previously been adjudicated, and is not before the Board at this time.  However, in light of the favorable decision below, the Board finds that the issue should be referred to the RO for appropriate action.   


FINDING OF FACT

A left shoulder disability was incurred as a result of a left shoulder injury in service.



CONCLUSION OF LAW

A left shoulder disability was incurred in active duty.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a left shoulder disability, claimed as a left shoulder injury, numbness in left arm, rotator cuff strain.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that his currently demonstrated left shoulder disability is the result of a left shoulder injury during active duty.  Specifically, he claims that while participating in physical training exercises on the dip bars, as part of his preparation for overseas deployment, he developed sharp pains in his left shoulder and arm, that radiated into his neck and down into his arm and hand.  He claims he also developed numbness under his left arm, left hand and the fingers of the left hand at the time of the injury.  He contends that after his injury, he was treated at the base hospital at Fort Lee, Virginia, and placed on light duty, with a requirement of no lifting.  Subsequently, he was given a permanent profile and sent to a physical therapy clinic in Kentucky, where it was determined that he was not deployable, and he was returned to his unit in Alton, Illinois.  See February 2006 claim with attached statement from the Veteran, and November 2007 statement from the Veteran.

The Veteran has reported that since his in-service injury, he has continued to experience consistent pain in his left shoulder and numbness in his hand and fingers
that becomes worse when he attempts to use his arm and shoulder for any period of time.  See id.  

Service treatment records show that the Veteran injured his left shoulder in January 2006, doing dips, and had sharp pain/burning at a level of 10/10, which was not resolving.  He also complained of numbness in shoulder and arm.  February 2006 treatment records from the Ireland Army Community Hospital show that X-rays revealed a possible grade 1 AC separation, and a MRI was ordered to determine if there were any other problems.  He was diagnosed with a rotator cuff strain and deemed not fit for deployment, and it was recommended that he be sent for rehabilitation at Camp Atterbury.  Later, in February 2006, he was given a physical profile for pain in the left shoulder, and subsequently discharged.

Outpatient treatment records from the VA Medical Center in St. Louis, Missouri show that in January 2006, the Veteran, who was still on active duty, reported that he was ready to be deployed when he separated his shoulder.  He indicated that he had an X-ray of his shoulder and requested a second opinion from a civilian doctor.  In February 2006, following his discharge, the Veteran walked into the VA hospital and requested an MRI on his shoulder.  In May 2006, he reported that his shoulder pain was better, but that it still flared up occasionally.  

During a VA examination conducted in April 2006, less than one month after his discharge from active duty, the Veteran reported that he injured his left shoulder in January 2006, while doing dips on bars.  He claimed that he developed a burning pain at the top of his shoulder, and associated numbness in his whole left upper extremity.  The Veteran reported further that since the in-service injury, he had been unable to use his shoulder, due to pain  

The examiner noted that an MRI conducted in March 2006, at the request of the Veteran, revealed mild to moderate osteoarthritis of the acromioclavicular (AC) joint with mild impingement; mild osteoarthritis of the inferior glenohumeral joint; intact rotator cuff; and mild subscapularis tendinitis.  

The examiner diagnosed mild osteoarthritis of the left shoulder, including mild osteoarthritis of the AC joint, with mild impingement and mild osteoarthritis of the inferior glenohumeral joint.  He concluded that the findings of arthritis from the MRI report, were inconsistent with the Veteran's history of an acute injury in January 2006.  In this regard, he noted that there was no history of surgery on the shoulder, and no episodes of dislocation or recurrent subluxation.  He also noted that the Veteran did not report any constitutional symptoms in association with the shoulder condition.  He noted further that osteoarthritis will not develop in such a short time, particularly in the locations that were indicated, and particularly when the shoulder was not used.  The examiner also noted that the Veteran, who was left-handed, did plumbing and heating work, and that osteoarthritis is a work-related hazard in that field.  

During a neurology examination in November 2006, the Veteran again reported that he had injured his left shoulder during physical training exercises on the parallel bars during active duty.  The Veteran also complained of numbness and a tingling sensation radiating from his shoulder towards his ring/little finger, which increased in severity when he slept on his left arm or held up his left arm.  On physical examination, motor strength was limited due to pain.  There was some asymmetry of the scapular position with mild winging on the left side, and decreased sensation to pin-prick in the left axillary nerve distribution.  The impression was axillary nerve dysfunction vs. C5 cervical radiculopathy.

In a May 2007 statement, BB, CNP of the Springfield Community Based Outpatient Clinic, indicated that the Veteran reported injuring his left shoulder and neck while participating in physical training as part of his preparation for overseas deployment.  He noted that the injury had resulted in pain, loss of strength and loss of range of motion, and that the residuals of the injury interfered with the Veteran's ability to practice his trade in plumbing and HVAC.  The Board notes that the Veteran's complaints of pain, loss of strength and loss of range of motion have been associated with his diagnosed osteoarthritis of the left shoulder.  Accordingly, the Board finds that the opinion links the Veteran's current left shoulder disability to his injury in service.

The Veteran is competent to report the specifics of his injury, and his reports are supported by the findings that he has a current left shoulder disability.  The Veteran has reported in statements and during VA examination that he has had problems with his left shoulder since service.  These statements, along with the medical evidence of record, provide competent evidence of a left shoulder injury in service and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinion of the private medical professional.  In addition a left shoulder disability, namely osteoarthritis of the left shoulder, was documented very shortly after active service in March and April 2006.

There is evidence against the claim, inasmuch as the April 2006 VA examiner did not find that the diagnosed left shoulder disability was related to the Veteran's in-service injury.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a left shoulder disability, namely left shoulder osteoarthritis, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


